Title: John Bondfield to the American Commissioners, 26 August 1778: résumé
From: Bondfield, John
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


  <Bordeaux, August 26, 1778: Last evening arrived one of Captain McNeill’s prizes, the brig Archangel, taken at latitude 72° N. longitude 25° E. while en route from Archangel to London. A boat from Boston belonging to Basmarein & Co. has arrived but brings no news. Captain Ayres continues to decline; I have sent him to the country but the doctor believes he is too far gone. The ship [General Arnold] is ready for sea on short notice.>
